             IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION

SHANNON STURGIS,

Plaintiff,                                        NO. 3:20-CV-00273-RJC-DSC

VS.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.


                                      ORDER


      THIS MATTER is before the Court on Plaintiff’s Consent Motion for Fees

Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) (“EAJA”)

and Costs filed on July 8, 2021. Having reviewed the Motion, supporting materials,

memorandum in support, and the case file the Court determines that Plaintiff should

be awarded attorney’s fees under the EAJA in the amount of $7,000.00.

      IT IS ORDERED that the Plaintiff’s Motion is GRANTED, to the extent

that the Court will award attorney’s fees in the amount of $7,000.00, and that

pursuant to Comm’r of Soc. Sec. v. Ratliff, 130 S. Ct. 2521 (2010), the fee award

will first be subject to offset of any debt Plaintiff may owe to the United States. The
Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, the debt will be satisfied first, and if any funds remain, they will be made payable

to Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of the

Treasury reports to the Commissioner that the Plaintiff does not owe a federal debt,

the Government will exercise its discretion and honor an assignment of EAJA fees

and pay the awarded fees directly to Plaintiff’s counsel. No additional petition

pursuant to 28 U.S.C. § 2412(d) shall be filed.

      IT IS FURTHER ORDERED that Plaintiff shall be paid $421.15 in costs

from the Judgment Fund by the United States Department of the Treasury pursuant

to 28 U.S.C. § 2412(a)(1).

      SO ORDERED.
                             Signed: July 9, 2021
